Case 2:20-cv-00078-JRG Document 79-1 Filed 12/16/20 Page 1 of 1 PageID #: 2557




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

CELLULAR COMMUNICATIONS                          §
EQUIPMENT LLC,                                   §
                                                 §
Plaintiff,                                       §        Case No. 2:20-CV-00078-JRG
                                                 §
    v.                                           §        JURY TRIAL DEMANDED
                                                 §
HMD GLOBAL OY,                                   §
                                                 §
Defendant.                                       §


                          [PROPOSED] ORDER GRANTING
            RENEWED MOTION TO TRANSFER OF HMD GLOBAL OY
         UNDER 28 U.S.C. § 1404 TO THE SOUTHERN DISTRICT OF FLORIDA

         Before the Court is the Renewed Motion to Transfer of HMD Global Oy Under 28 U.S.C.

§ 1404 to the Southern District of Florida. Having considered the motion, cited authorities, and

attached exhibits, the Court finds that the Southern District of Florida is clearly a more

convenient venue for this matter. The Clerk is therefore hereby directed to transfer this case to

the Southern District of Florida.

         SO ORDERED.
